PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,779
Filing Date: 14 Nov 2018
Appellant(s): Pave, LLC



__________________
Michael Beck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Appellant’s arguments that the rejection of claim 1 as anticipated by Zambelli is in error.
	
	Appellant argues that the rejection relies on an improper interpretation of the well-known term “countersink”. The Examiner respectfully disagrees and provides Feller as an evidentiary reference for defining the term “countersink” as understood by one of ordinary skill in the biopsy arts. Appellant argues the reference to "the feature" in Feller is vague when considered without regard to the true meaning of the term "countersink" to a person of skill in the art. The Examiner respectfully disagrees and notes Appellant appears to be unreasonably importing limitations from the specification into the meaning of the term – even if Feller is somewhat vague, it is still adequate to map to the claim limitation “said inner surface including a countersink formed at said tip” under the broadest reasonable interpretation standard. Appellant further argues that Feller describes conical surface (408) and the right circular cylinder (410) as being optional because Feller uses the phrasing “may include”. The Examiner notes that Feller uses this phrasing throughout his disclosure (see, e.g., Abstract – “[t]he apparatus may comprise…”, “the cutting-edge may be…”, “a second right circular cylinder may surround…”, [t]he second right circular cylinder may include…”, “[e]ach of the plurality of elongate members may have…”), and it is unreasonable to interpret this phrasing as suggesting optionality.
	Appellant further argues that what Feller describes as a “countersink” is not actually a “countersink” according to various definitions provided by Appellant. The MPEP clearly states "[I]t is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings”. Here it is important to note that the multiple dictionary definitions for the term "countersink" are all concerned with a manufacturing process to enlarge a hole so as to receive the head of a screw or bolt, which is not necessarily consistent with the use of the claim term in the specification and drawings or how one skilled in the biopsy arts would interpret the term. It is difficult to apply any of these definitions to the claim language because nothing in the claim language or specification refers to the needle receiving a screw or bolt (or any other structure designed to be received within the needle to fit flush with or below the surface). On the other hand, the Examiner's interpretation of the plain meaning of the term is gleaned from a definition provided within the biopsy arts. Moreover, what Feller describes as a “countersink” is not at odds with any of the definitions provided by Appellant; it is only at odds with Appellant’s overly narrow interpretation of the term that improperly relies on limitations from Appellant’s disclosure that are not positively recited in the present claim language.
The Examiner maintains his position that Appellant continues to import limitations from their specification into their interpretation of the definition of a “countersink” rather than amending the claims to positively recite such features. While certain details of Appellant’s disclosed countersink (e.g. as shown in Figure 7 and described in [051]-[057] of the original specification) may differentiate from the structure of Zambelli, such details are not positively recited in the present claim language. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The remainder of Apellant’s arguments appear to rely on an overly narrow definition of the term “countersink”, including by reading limitations from the specification into the language of the claims (e.g. that a countersink cannot include any length that is a constant diameter cylindrical surface, which is clearly disputed by Feller’s definition of a countersink, or that a “countersink” per se necessarily tapers inward). In particular, Appellant argues that any countersink that exists in Zambelli cannot be reasonably mapped to the entire mouth (21), rather only flared portion (23) reasonably constitutes a countersink. The Examiner respectfully disagrees and notes that the flared portion (23) is a part of the overall mouth, and both elements (whether considered together or separately) extend proximally from the cutting edge (27) toward the proximal end of the outer needle. The mouth (21) reads on the definition of a “countersink” under the broadest reasonable interpretation of the term and further meets the additional constraints required by the claim language. In particular, it is part of the inner surface (“said inner surface including a countersink”), it is formed at the tip (“a countersink formed at said tip”), and it has a length extending proximally from the cutting edge toward the proximal end of the outer needle of at least 0.08 inches (see [0053] – “[t]he total length L1 of the mouth is about 2-3 mm”). Appellant argues that Zambelli describes the flared portion (23) as tapering from the channel (25) toward the mouth, i.e. it tapers outward, opposite to the inward taper required by Appellant’s claims. However, nowhere does Appellant point out which specific limitation of the claim language recites such an inward taper. It is simply not present in the claim language, and the only way to interpret a countersink as requiring an inward taper is to improperly import limitations from the specification.

Response to Appellant’s arguments that the rejection of claims 4 and 16 as obvious over Zambelli and Eberle is in error.

The premise for Appellant’s argument regarding the rejection of claims 4 and 16 is that Figure 2 of Zambelli shows an angle of narrowing (23) that is on the order of 30º or more, and certainly not the 1-2º angle required by claim 4. However, MPEP 2125 clearly states that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale: “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). Here, Zambelli is completely silent regarding any dimensions or angles of the narrowing. The only dimension specified by Zambelli is that the total length (L1) of the mouth is about 2-3 mm, which has no meaningful bearing on what angles are included and/or excluded for the narrowing (23). Thus, the premise of Appellant’s argument is flawed. 
With respect to the Examiner’s reliance on Eberle to teach the claimed “countersink is tapered at a one degree to a two degree (1-2º) angle relative to the inner surface”, Appellant alleges that the feature described in Eberle is not a countersink, but does not provide any further explanation how the language of the claims patentably distinguishes them from the reference. Eberle describes “the interior tapers from the cutting edge towards the grid” (grid is element 30 as seen in Figure 5), and “the angle of taper… is typically between 0.5º and 10º… particularly preferably about 1º” (see col. 5, lines 10-26). Eberle further describes “the inner wall of the cylindrical body (20) forms the surface of a truncated cone” (see col. 5, lines 27-28), which appears to clearly meet the definition of a countersink according to the various definitions provided by Appellant. The remainder of Appellant’s arguments regarding claims 4 and 16 focus on aspects of Eberle and Zambelli that are not relied upon in the rejection and are not germane to the proposed combination. It is not necessary that the outer needle of Zambelli be formed by an injection molding process for the proposed combination to be obvious. The specifically claimed taper angle is known in the art and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The burden is on Appellant to show that the claimed range is critical or achieves unexpected results; however, it is not clear how Appellant could demonstrate criticality and/or unexpected results over Eberle since the angles contemplated by Eberle are the same as Appellant’s claimed range. Lastly, the arguments about significantly reducing the angle of the tapered narrowing of Zambelli from roughly 30º to the much smaller angles recited in the claims are flawed for the reasons already outlined above – Zambelli is silent with respect to any specific angular values, so Appellant’s arguments that seek to assign any value to the angle of the tapered narrowing of Zambelli are in error.

	Response to Appellant’s arguments that the rejection of claims 7 and 18 as obvious over Zambelli and Giurtino is in error.

	Appellant argues that the Examiner has not provided any legitimate basis to modify Zambelli to add an opening at any location in the outer cannula, apparently because Giurtino does not include an inner cannula or needle and/or because Zambelli retains the sample within the part (41) of plate (4). The rationale to modify Zambelli to add an opening in the outer cannula that was provided in the rejection was to aid in securing the biopsy sample inside the outer cannula, particularly during withdrawal of the cannula from the target tissue site. Appellant correctly points out that the tissue sample is retained within semi-cylindrical portion (41) but incorrectly argues that this somehow means the sample is not retained inside the outer cannula. The semi-cylindrical part (41) of the plate slides coaxially within the tube (20) to obtain a tissue sample approximately the size of the semi-cylindrical part, specifically about 3 cm (see [0059 and [0078]). Thus, the semi-cylindrical part and the obtained sample are both inside of the outer cannula, and providing an opening in the outer cannula in the manner described by Giurtino would help secure the sample in the semi-cylindrical part (41) inside of the outer cannula (20). 

Response to Appellant’s arguments that the rejection of claims 10 and 11 as obvious over Zambelli and McGhie is in error.

In response to Appellant’s argument that the Examiner hasn’t provided any rationale for modifying the operation of Zambelli to move the outer cannula relative to the inner plate because Zambelli is already capable of obtaining a biopsy sample of a predetermined size by moving the inner plate relative to the outer cannula. Just because Zambelli operates differently than the device set forth in the claims does not disqualify it from being used in an obviousness-type rejection, particularly since the rejection does not rely on Zambelli to teach any details of the claimed “mechanism coupled to said outer needle hub and to said inner needle hub for charging and firing said outer needle relative to said inner needle to capture a tissue sample within the lumen of said outer needle, said mechanism configured to fire said outer needle over a stroke length”. Here, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the mechanism described by McGhie (and Appellant’s claims) allows the stroke length, and therefore the length of the sample desired to be obtained, to be dictated by the distance outer needle (22) is fired relative to inner needle (26) (see col. 7, lines 9-16). This is an improvement compared to Zambelli, where the stroke length is dictated by the length of the semi-cylindrical part (41) and the distance the plate (4) travels within the outer tube (20), and the only way to check the length of the obtained sample is to reinsert stylet (7) and read scale (71) on its proximal portion (see [0074]-[0075]). 
The Examiner also respectfully disagrees with Appellant’s position that the Zambelli device is not capable of moving the outer cannula relative to the inner plate. The Zambelli device includes a latch connecting the support (5) of tube (40) (analogous to the claimed “inner needle hub”) to the handgrip (3) of outer cannula (20) (analogous to the claimed “outer needle hub”). When the latch is in a closed position, the inner and outer tubes cannot move relative to one another (see [0070]). When the latch is moved to the open position as shown in Figure 16, the outer cannula (20) and inner tube (40) are movable relative to one another. Moreover, Appellant argues that the proposed modification would, at best, be pointless and at worst, would destroy the functionality of the Zambelli device. This argument relies on an unreasonable piecemeal analysis of the references. The proposed combination of Zambelli in view of McGhie relies on McGhie to teach the claimed mechanism for charging and firing, and one skill in the art would readily understand that modifying Zambelli to include this mechanism would result in a tissue sample being captured and retained when the outer needle is fired relative to the inner needle (as described in McGhie) such that it would not be necessary to move the inner plate to retrieve the tissue, nor would it be necessary to retract the outer cannula relative to the inner plate in order to activate the teeth (43).

Lastly, Appellant argues that the combination of Zambelli and McGhie does not teach the dimensional relationship between the countersink and the stroke length recited in claim 11. This argument is not persuasive because Zambelli describes mouth (21) having a total length L1 of about 2-3 mm (see [0053]), while McGhie describes a stroke length between about 10 and 50 mm, such as about 20 mm (see col. 7, lines 14-16). Zambelli also describes a desired tissue sample (i.e. a stroke length) of greater than 2 cm, preferably about 3 cm (see [0078]). Thus, the combination of the length of Zambelli’s countersink and the stroke length described by McGhie (or Zambelli) clearly falls within the range specified by the claim limitation “the countersink has a length… that is ten percent (10%) to twenty percent (20%) of said stroke length”. For example, a 2 mm long countersink is 10% of the stroke length if the stroke length is 20 mm or 20% of the stroke length if the stroke length is 10 mm. Similarly, a 3 mm long countersink is 10% of the stroke length if the stroke length is 30 mm or 20% of the stroke length if the stroke length is 15 mm.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEVIN B HENSON/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791    
                                                                                                                                                                                                    /MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.